Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a laser therapeutic system (and a method of use) comprising the recited elements in cooperation, including an analyzer comprising a processor capable of precisely determining an iris orientation without singling out and registering particular points in the pre-treatment and treatment image of the iris, so as to generate a signal based on a correlation function that is defined for the images of the eye and the signal is able to rotate a coordinate system to correct orientation of the therapeutic laser beam relative so the eye, and wherein the signal is received by the laser control system, which uses the signal to change orientation of the therapeutic laser beam relative to the eye (as recited in claim 1); a means for determining and compensating for the cyclotorsion of the dilated eye, the means comprising a boundary detection means, a filtering and unwrapping means, and a feature extraction means: whereby the cyclotorsion is determined without singling out and registering particular points in an image of an iris (as recited in claim 20); and an analyzer in communication with the control system; the analyzer comprising: i) a boundary detection means; the boundary detection means comprising a means for eliminating interference from an eyelid; ii) a means for filtering and unwrapping an image of an iris; iii) a means for feature extraction; and, iv) a means for measuring correlation strength; d) whereby the system is capable of determining and compensating for the cyclotorsion of the eye in directing the therapeutic laser beam toward the eye (as recited in claim 21).  
The closest prior art is Chernyak (US 20030223037 Al, December 4, 2003).  As discussed in Non-Final Rejection (05/28/2020), that the analyzer is a stand-alone COTS system seems to be a feature that distinguishes the instant invention from the system taught by Chernyak.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792